Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 1,3,7,9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacAdam (2009/0124915).
1.    A method of visualizing an electrophysiology map of a portion of a patient’s anatomy using an electroanatomical mapping system, the method comprising:
the electroanatomical mapping system receiving a plurality of electrophysiology data points, the plurality of electrophysiology data points comprising a plurality of electrophysiology signals; (see at least ¶8-10,38,figure 3)
the electroanatomical mapping system analyzing the plurality of electrophysiology signals to determine a distribution for at least one characteristic of the plurality of electrophysiology signals; (see at least ¶8-10 which teaches color coding as a function of EP data received,and ¶41)
the electroanatomical mapping outputting a graphical representation of the at least one characteristic of the plurality of electrophysiology signals, wherein a display convention for the graphical representation is determined according to the distribution for the at least one characteristic of the plurality of electrophysiology signals. (see at least ¶41-43 which teaches maps  that display a color scale ,from a maximum to minimum value, and can represent dominant frequency,  cycle length, etc.)

3.    The method according to claim 1, wherein analyzing the plurality of electrophysiological signals to determine a distribution for at least one characteristic of the plurality of electrophysiology signals comprises analyzing the plurality of electrophysiological signals to determine a distribution for regular cycle lengths of the plurality of electrophysiology signals. (see at least ¶41,45,and ¶43 which teaches a range of values indicated bounded by a maximum and minimum value)

a best-fit shape of the distribution;
a skew of the distribution;
a range of the distribution; and
a most dominant value of the distribution.
(see at least ¶43 which teaches range of distribution between a maximum and minimum)

9.    The method according to claim 1, wherein a range for the display convention and a scale for the display convention are set according to at least one of a best-fit shape of the distribution, a skew of the distribution, a range of the distribution, and a most dominant value of the distribution. (see at least ¶43 which teaches a color scale which has a maximum and a minimum range)

Claim Rejections - 35 USC § 103
Claim 2,8,10,11,12,13,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacAdam (2009/0124915) and Chauhan et al (2017/0079539).

2.    The method according to claim 1, wherein analyzing the plurality of electrophysiological signals to determine a distribution for at least one characteristic of the plurality of electrophysiology signals comprises analyzing the plurality of electrophysiological signals to determine a distribution for dominant cycle lengths of the plurality of electrophysiology signals. (MacAdam doesn’t explicitly teach dominant cycle length.  However, such is taught in Chauhan, see at least ¶213.  To determine a distribution of dominant cycle length would have been obvious since dominant cycle length is well known as an important parameter to investigate during a mapping procedure as taught in Chauhan.) 

(MacAdam doesn’t teach histograms.  However, Chauhan teaches histograms, see at least figure 10c.  To use histograms is considered to have been obvious since they merely convey information in a well known and predictable manner)

10.    A method of visualizing an electrophysiology map of a portion of a patient’s anatomy using an electroanatomical mapping system, the method comprising:
the electroanatomical mapping system receiving a plurality of electrophysiology data points, the plurality of electrophysiology data points comprising a plurality of electrophysiology signals; (see at least ¶8-10,38,figure 3 of MacAdam)
the electroanatomical mapping system creating a histogram of values of a characteristic of the plurality of electrophysiology signals; (MacAdam doesn’t explicitly teach histograms.  Chauhan teaches histograms; see at least figure 10c.  To use a histogram with the device of MacAdam would have been obvious since it would merely convey information in a predictable manner)
the electroanatomical mapping system analyzing the histogram of values to determine a display convention for a graphical representation of the characteristic;  (at least ¶41 of MacAdam teaches using cycle length for producing a map; Chauhan also uses cycle length in the histogram)
the electroanatomical mapping system outputting the graphical representation of the characteristic according to the display convention. (see at least ¶41-43,45 of MacAdam)

19.    A system for visualizing an electrophysiology map of a portion of a patient’s anatomy, comprising:
a visualization processor configured to:
receive as input a plurality of electrophysiology data points, the plurality of electrophysiology data points comprising a plurality of electrophysiology signals; (see at least ¶8-10,38,figure 3 of MacAdam)

(MacAdam doesn’t explicitly teach histograms.  Chauhan teaches histograms; see at least figure 10c.  To use a histogram with the device of MacAdam would have been obvious since it would merely convey information in a predictable manner)
analyze the histogram of values to determine a display convention for a graphical representation of the characteristic; (at least ¶41 of MacAdam teaches using cycle length for producing a map; Chauhan also uses cycle length in the histogram)
output the graphical representation of the characteristic according to the display
convention. (see at least ¶41-43,45 of MacAdam)

11.    The method according to claim 10, wherein a range of the display convention is determined according to one or more of a best-fit shape of the histogram, a skew of the histogram, a range of the histogram, and a most dominant value of the histogram. (see at least ¶215 of Chauhan which teaches dominant cycle length 745.  By using the most dominant value, the range will encompass all relevant values)

12.    The method according to claim 11, wherein the range of the display convention is defined as a range about a most dominant value of the histogram. (see at least ¶215 of Chauhan which teaches dominant cycle length 745.  By using the most dominant value, the range will encompass all relevant values)


13.    The method according to claim 10, wherein a scale of the display convention is determined according to one or more of a best-fit shape of the histogram, a skew of the histogram, a range of the histogram, and a most dominant value of the histogram. (see at least ¶215 of Chauhan which teaches dominant cycle length 745. By using the most dominant value, the range will encompass all relevant values)


20.    The system according to claim 19, wherein a range of the display convention and a scale of the display convention are determined according to one or more of a best-fit shape of the histogram, a skew of the histogram, a range of the histogram, and a most dominant value of the histogram. (see at least ¶215 of Chauhan which teaches dominant cycle length 745. By using the most dominant value, the range will encompass all relevant values)


Claim 4,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacAdam (2009/0124915) and Porath et al (2007/0197929).
4.    The method according to claim 1, wherein analyzing the plurality of electrophysiological signals to determine a distribution for at least one characteristic of the plurality of electrophysiology signals comprises analyzing the plurality of electrophysiological signals to determine a distribution for peak-to-peak voltages of the plurality of electrophysiology signals. (MacAdam doesn’t teach using peak to peak voltages.  However, Porath teaches using peak to peak voltages to help identify arrhythmogenic areas; see at least ¶13.  To analyze peak to peak voltages would have been obvious since it would merely yield predictable results.)

5.    The method according to claim 1, wherein analyzing the plurality of electrophysiological signals to determine a distribution for at least one characteristic of the plurality of electrophysiology signals (MacAdam doesn’t teach using fractionated potentials.  However, Porath teaches using them, see at least ¶12.  To analyze complex fractionated potentials with the device of MacAdam would have been obvious since it would merely yield useful information in a predictable manner)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacAdam (2009/0124915) and Edwards et al (2015/0313491).
6.    The method according to claim 1, wherein analyzing the plurality of electrophysiological signals to determine a distribution for at least one characteristic of the plurality of electrophysiology signals comprises analyzing the plurality of electrophysiological signals to determine a distribution for conduction velocities of the plurality of electrophysiology signals. (MacAdam doesn’t teach analyzing conduction velocity. However, Edwards teaches analyzing conduction velocity; see at least ¶36.  It would have been obvious to analyze conduction velocities since it would merely provide useful information in a predictable manner) 


Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacAdam (2009/0124915) and Chauhan et al (2017/0079539),and further in view of DeMorree et al (2019/0142282).

14.    The method according to claim 10, wherein the characteristic comprises dominant cycle length, and wherein creating a histogram of values comprises binning values of dominant cycle length into bins of 5 ms width ranging from 100 ms to 300 ms. (as mentioned above, the prior art teaches producing histograms, as well as using dominant cycle length, regular cycle length, peak to peak voltage, fractionation, and conduction velocity.  MacAdam and Chauhan do not explicitly teach binning.  However, the concept of binning is considered to be old and well known; see at least ¶21,68 of DeMorree.  DeMorree is used only to show the concept of binning.  Further, par 72 of applicant’s published application states that the claimed bin widths and ranges are merely exemplary.  It is considered to be an obvious design choice to use the bin widths and ranges set forth in the claims since the ordinarily skilled artisan is expected to choose such widths and ranges that best fit the patient’s condition)

15.    The method according to claim 10, wherein the characteristic comprises regular cycle length, and wherein creating a histogram of values comprises binning values of regular cycle length into bins of 2 ms width ranging from 0 ms to 100 ms. (as mentioned above, the prior art teaches producing histograms, as well as using dominant cycle length, regular cycle length, peak to peak voltage, fractionation, and conduction velocity.  MacAdam and Chauhan do not explicitly teach binning.  However, the concept of binning is considered to be old and well known; see at least ¶21,68 of DeMorree.  DeMorree is used only to show the concept of binning.  Further, par 72 of applicant’s published application states that the claimed bin widths and ranges are merely exemplary.  It is considered to be an obvious design choice to use the bin widths and ranges set forth in the claims since the ordinarily skilled artisan is expected to choose such widths and ranges that best fit the patient’s condition)


16.    The method according to claim 10, wherein the characteristic comprises peak-to-peak voltage, and wherein creating a histogram of values comprises binning values of peak-to-peak voltage into bins of 0.05 mV width ranging from 0 mV to 2.5 mV. (as mentioned above, the prior art teaches producing histograms, as well as using dominant cycle length, regular cycle length, peak to peak voltage, fractionation, and conduction velocity.  MacAdam and Chauhan do not explicitly teach binning.  However, the concept of binning is considered to be old and well known; see at least ¶21,68 of DeMorree.  DeMorree is used only to show the concept of binning.  Further, par 72 of applicant’s published application states that the claimed bin widths and ranges are merely exemplary.  It is considered to be an obvious design choice to use the bin widths and ranges set forth in the claims since the ordinarily skilled artisan is expected to choose such widths and ranges that best fit the patient’s condition)


17.    The method according to claim 10, wherein the characteristic comprises fractionation, and wherein creating a histogram of values comprises binning values of fractionation into bins of 5 ms width ranging from 50 ms to 200 ms. (as mentioned above, the prior art teaches producing histograms, as well as using dominant cycle length, regular cycle length, peak to peak voltage, fractionation, and conduction velocity.  MacAdam and Chauhan do not explicitly teach binning.  However, the concept of binning is considered to be old and well known; see at least ¶21,68 of DeMorree.  DeMorree is used only to show the concept of binning.  Further, par 72 of applicant’s published application states that the claimed bin widths and ranges are merely exemplary.  It is considered to be an obvious design choice to use the bin widths and ranges set forth in the claims since the ordinarily skilled artisan is expected to choose such widths and ranges that best fit the patient’s condition)


18.    The method according to claim 10, wherein the characteristic comprises conduction velocity, and wherein creating a histogram of values comprises binning values of conduction velocity into bins of 0.05 mm/s width ranging from 0 mm/s to 2 mm/s. (as mentioned above, the prior art teaches producing histograms, as well as using dominant cycle length, regular cycle length, peak to peak voltage, fractionation, and conduction velocity.  MacAdam and Chauhan do not explicitly teach binning.  However, the concept of binning is considered to be old and well known; see at least ¶21,68 of DeMorree.  DeMorree is used only to show the concept of binning.  Further, par 72 of applicant’s published application states that the claimed bin widths and ranges are merely exemplary.  It is considered to be an obvious design choice to use the bin widths and ranges set forth in the claims since the ordinarily skilled artisan is expected to choose such widths and ranges that best fit the patient’s condition)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792